DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to correspondence filed 07 January 2021 in reference to application 16/142,505.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 07 January 2021 has been accepted and considered in this office action.  Claims 1, 4, 6, 7, 9, 12, 14, 15, 17, and 20 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07 January 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:

Consider claim 1, Mukaigaito teaches a method comprising:

inferring, via a processor, a key phrase spoken by the user based on the text (0170, key word extraction from speech recognition output);
receiving data associated with habits of the user (0151-60, -188-89, keyword history for speaker ID, keyword history used); and
transmitting, via a network and to a user device, an advertisement related to the key phrase and the data (0160-61, display of advertisement at terminal after being acquired by user terminal from advertising server).
Mukaigaito does not specifically teach 
detecting, via the processor and based on the speech received from the user, an emotion of the user, resulting in a detected emotion; 
inferring, via the processor and based on the text and the detected emotion, a key phrase spoken by the user;
In the same field of informational display, Okada teaches 
detecting, via the processor and based on the speech received from the user, an emotion of the user, resulting in a detected emotion (0017, 0025-27, 35-41, 52-63 determining a user’s emotion, such as interested, not interested); 
inferring, via the processor and based on the text and the detected emotion, a key phrase spoken by the user (0017, 0025-27, 35-41, 52-63, determining a keyword from the spoken input based on detected emotion, for example the user is interested in soccer).

However the prior art of record does not teach or fairly suggest the limitations of “transmitting, with the advertisement, a rule specifying that the advertisement is to be displayed on the user device at a specified interval after the audio stream terminates” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 8 and 17 contain similar subject matter as claim 1 and therefore are allowable as well.

Claims 2-7, 9-16 and 18-20 depend on and further limit claims 1, 8, and 17 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2658

/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658